Third District Court of Appeal
                                State of Florida

                           Opinion filed October 1, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D13-2719
                           Lower Tribunal No. 11-1451
                              ________________


                                C.H., a juvenile,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Samantha Ruiz
Cohen, Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Mary-Grace L. Mendoza, Assistant
Attorney General, for appellee.


Before WELLS, SUAREZ, and SALTER, JJ.

      PER CURIAM.

       C.H. appeals a withhold of adjudication on a juvenile charge entered after

she turned 20 years old. We affirm finding that the withhold was a confirmation of
a previously entered oral disposition made pursuant to a plea agreement. We

reverse the admonishment entered by the trial court simultaneously with that

adjudication because that admonishment was not part of the previously entered

sentence.

       Affirmed in part and reversed in part.




                                         2